Citation Nr: 1635788	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  08-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a tightening and/or closing of the throat, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for an eye condition. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2002 to July 2006.  He is in receipt of the Combat Action Ribbon, among other decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in the July 2016 Informal Hearing Presentation, the Veteran's representative indicated that the issue of entitlement to an initial rating in excess of 10 percent for gastroesphoageal reflux disease (GERD) was on appeal; however, the Veteran is not service connected for GERD and there is nothing in the Veteran's claims file, nor has the Veteran asserted, that he experiences symptoms of GERD.  This issue will not be further discussed.  

In a December 2013 decision, the Board remanded the Veteran's appeal for further development, to include affording the Veteran VA examinations.  A review of the claims file reveals that with regard to the Veteran's throat issue, the RO scheduled the Veteran for a VA examination.  Although the Veteran did not attend the VA examination, as explained below, the 2013 remand was predicated on the understanding the Veteran had not appeared for a March 2012 examination.  As the record now contains the report of the March 2012 examination, the Board may adjudicate the claim based on the evidence of record. 

However, the issues of entitlement to service connection for hearing loss, tinnitus, and an eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The sensation of tightening/closing of the throat is a manifestation  of the Veteran's service connected post traumatic stress disorder (PTSD).  


CONCLUSION OF LAW

The criteria for service connection for a sensation of tightening/closing of the throat as a manifestation of the Veteran's service connected PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Additionally, service connection may also be granted for disability proximately due to service connection disability.  38 C.F.R. § 3.310.  And, certain enumerated chronic diseases, including arthritis, that manifest to a compensable degree within one year of the veteran's separation from service or where the veteran shows continuity of symptomatology may be service connected. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Throat Condition

The Veteran's service treatment records reveal that in April 2006, the Veteran reported his throat "tightening up" at times.

A report of a December 2007 VA throat examination indicates that the Veteran's oropharynx was completely normal and a fiberscopic evaluation of the adenoid area revealed a completely within normal limits hypopharynx and larynx.  The examiner stated that in further discussion with the Veteran, it was probable this was a presentation of the Veteran's psychiatric illness.  As such, the examiner used the diagnosis globus hystericus, i.e., a Latin expression for a sensation of an obstruction in the throat when there is none.  

In March 2012, the Veteran was afforded a VA examination for his PTSD where the examiner addressed the matter, and while noting "globus hystericus" is not a term that exists in the DSM-IV, offered it may be a manifestation of the Veteran's anxiety.  

The Veteran is service connected for PTSD.  What the evidence shows in this case is that "globus hystericus," the term used to describe the tightening and/or closing of the throat sensation the Veteran reports is a manifestation of the Veteran's already service connected PTSD.  Given that association with the Veteran's already service connected PTSD, service connection for sensation of tightening and/or closing of the throat, as a manifestation of service connected PTSD is warranted.  

In reaching this decision, the Board notes this issue was the subject of a December 2013 Remand, to have the Veteran examined in connection with this claim and to obtain an opinion addressing this matter.  This was based on the Board's understanding the Veteran had failed to report for a March 2012 examination.  The record now contains the March 2012 examination report, rendering the Board's December 2013 request unnecessary and enabling a decision on the merits.  


ORDER

Service connection for a sensation of tightening and/or closing of the throat, as a manifestation of service connected PTSD is granted.  


REMAND

Regarding the eye issue, in its 2012 Remand, the Board sought a supplemental report from the January 2008 VA examiner to address whether various eye diagnoses can be attributed to service.  Instead, the Veteran was scheduled for a new VA examination.  He failed to report for this examination, as well as for a second examination requested in the Board's 2013 Remand.  Notably, however, a supplemental report has yet to be sought.  This should be addressed on Remand.  

Regarding hearing loss and tinnitus, it was observed in the December 2013 Remand that a May 2012 VA examination was conducted regarding these issues without the benefit of a private October 2011 record.  As such, an addendum opinion was sought.  This addendum opinion has yet to be obtained.   

Accordingly, the case is REMANDED for the following action:

1.   Obtain an addendum opinion from the VA examiner who performed the Veteran's VA hearing loss and tinnitus examination in May 2012.  The examiner should be asked to review the claims file and prepare a supplemental report addressing the following:

a)   Whether the October 2011 private audiogram changes the examiner's conclusion that the Veteran's hearing is within normal limits for VA purposes in each ear and that tinnitus is not related to service.  The examiner is requested to explain the reason for any conclusion, to include whether the private audiogram is/is not a valid indicator of the actual level of hearing impairment.

b)   If the October 2011 private audiogram is found to be valid and support a finding of hearing loss in either or both ears, the examiner should opine as to whether that hearing loss is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) related to any incident of the Veteran's combat service, to include noise exposure.  The reasons for the conclusion reached should be explained.

c)   If the hearing loss is deemed related to service, the examiner is asked to opine whether it is at least as likely as not that the Veteran's tinnitus is related to his hearing loss.

2.   Obtain a supplemental report from the VA examiner who performed the Veteran's VA eye examination in January 2008, if available.  If not available, a supplemental report should be prepared by an appropriate person.  

a)   The examiner should be asked to review the claims file and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the benign essential blepharospasm of the left upper eyelid, bilateral dry eyes with superficial corneal changes, and subepithelial stromal corneal scarring of the left eye can be attributed to service, to include in-service PRK surgery.  In doing so, the examiner should discuss the significance, if any, of the facts that:

*   The Veteran was noted to have a corneal abrasion during service in July 2003 and was also assessed with "dry eyes" at that time.

*   The Veteran was assessed with contact lens sensitivity/infection in April 2004 and was noted to have corneal abrasions in May 2004.

*   The Veteran complained of twitching eyelid in June 2005 and that, in April 2006, he complained of having "jumping eyes" since undergoing PRK in April 2005.

A complete medical rationale for all opinions expressed must be provided.

3.   After conducting any additional development deemed necessary, the issues remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.  Thereafter, the claims file should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


